Citation Nr: 0419263	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for spondylolysis at the 
level of the fifth vertebra (L-5), currently evaluated as 40 
percent disabling from July 15, 2003, and previously rated as 
20 percent disabling from May 3, 1999 and as 10 percent 
disabling before that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from June 1975 to 
November 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the Department of Veteran's Affairs (VA ) regional office 
(RO) in No. Little Rock, Arkansas, denied an increased rating 
higher than 10 percent for spondylolysis at the level of the 
fifth lumbar vertebra (L-5).

Pursuant to authority then vested in the Board, the Board 
undertook additional development of the veteran's claim in 
June 2003.  The veteran was afforded a VA spine examination 
in July 2003.  In August 2003, the Board remanded this matter 
to the RO for consideration of the evidence developed by the 
Board.  

The Board notes that the RO increased the evaluation of the 
service-connected back disability to 20 percent, effective 
from May 3, 1999, in a July 2002 rating decision and again 
increased the evaluation of this disability to 40 percent, 
effective from the date of the VA examination on July 15, 
2003, in a September 2003 rating decision.  However, the 
veteran's claim of entitlement to an increased rating for his 
service-connected low back disability remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

REMAND

As noted above, this appeal arises from a March 1999 rating 
decision.  In November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Implementing regulations were 
published in August 2002.  See 66 Fed. Reg. 45,620 (August 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).   Unfortunately, the record 
does not contain a letter notifying the veteran of the 
information and evidence needed to substantiate and complete 
a claim as well as the responsibilities of VA and the 
claimant in obtaining such evidence.  Consequently, this 
matter must be remanded yet again so that the veteran may be 
provided with the notice required pursuant to the VCAA.  

In addition, the report of the veteran's VA examination dated 
in July 2003 indicates that since 1999 the veteran has been 
receiving disability benefits administered by the Social 
Security Administration.  VA is obligated to attempt to 
obtain such records.  38 C.F.R. § 3.159(c)(2),(3) (2003).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claims.  The consequences of 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a low back 
disorder since July 2000.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.  The RO 
should associate all correspondence 
received with the claims file.  All 
efforts to obtain these records should be 
fully documented.  

2.  The RO should request and obtain the 
veteran's medical and adjudication records 
from the Social Security Administration 
and associate all correspondence and any 
records received with the claims file.

3.  As the veteran has not yet received 
the notice required by the VCAA, the RO 
must review the claims file and ensure 
that all notification action consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) has 
been satisfied.  This includes informing 
the claimant of any information and 
evidence not of record (1) that is 
necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) 
that the claimant is expected to provide.  
The RO should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from service-
connected spondylosis at L-5.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed, including range of motion 
studies, neurological studies, imaging 
studies, and other indicated studies.  All 
current low back disabilities should be 
diagnosed.  For any diagnosis other than 
spondylosis at L-5, the examiner should 
express an opinion whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the additional 
disability identified is related to his 
service-connected disability from 
spondylosis at L-5.  The examiner should 
specifically comment on whether it as 
least as likely as not that the veteran's 
disability from spondylolisthesis is 
related to his service-connected 
disability from spondylolysis.  The 
examiner should report a complete 
rationale for his/her conclusions.

5.  The RO should review the record and 
readjudicate the claims of entitlement to 
an increased rating for disability 
associated with spondylolysis at L-5, 
including reconsideration of any new 
evidence in the context of the revised 
rating criteria for back disabilities that 
became effective in September 2003.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




